

CHANGE IN CONTROL SEVERANCE AGREEMENT
 
           This Change in Control Severance Agreement (this “Agreement”), dated
as of [______________], [____], is made by and between USA Truck, Inc., a
Delaware corporation (as hereinafter defined, the “Company”), and [__________]
(as hereinafter defined, the “Executive”).
 
WHEREAS, in recognition that the services of the Executive are integral to the
success of the operations of the Company, the Executive should remain focused on
execution of his responsibilities without fear of unwarranted termination of his
employment or the possibility of a Change in Control (as hereinafter defined) of
the Company, and that either of such circumstances, and the uncertainty it may
cause, may result in the departure or distraction of key management employees of
the Company to the detriment of the Company and its stockholders; and
 
WHEREAS, the Executive is a key management employee of the Company, and the
Board of Directors of the Company (the “Board”) through its Executive
Compensation Committee (the “Committee”) has determined that the Company should
encourage the continued employment of the Executive by the Company and the
continued dedication of the Executive to his assigned duties without distraction
as a result of the circumstances set forth above;
 
WHEREAS, the Company and the Executive desire to set forth the circumstances
under which the Executive may receive payments under this Agreement;
 
           NOW THEREFORE, in consideration of the premises and the mutual
covenants herein contained, the Company and the Executive hereby agree as
follows:
 
1.           Defined Terms.
 
           For purposes of this Agreement, the following terms shall have the
meanings indicated below:
 
           (A)           “Board” shall mean the Board of Directors of the
Company, as constituted from time to time.
 
           (B)           “Cause” for termination by the Company of the
Executive’s employment shall mean (i) the willful violation of Company policy or
willful failure by the Executive to substantially perform the Executive’s duties
with the Company, other than any failure resulting from the Executive’s
incapacity due to physical or mental illness, that continues for at least 30
days after the Board delivers to the Executive a written demand for performance
that identifies in reasonable detail the manner in which the Board believes that
the Executive willfully has failed substantially to perform the Executive’s
duties; or (ii) the willful violation of any law, rule or regulation applicable
to the Company’s business operations; or (iii) the willful engaging by the
Executive in misconduct that is demonstrably and materially injurious to the
Company, from a monetary or reputational standpoint. For purposes of this
definition, no act, or failure to act, on the Executive’s part shall be deemed
“willful” unless done, or omitted to be done, by the Executive without
reasonable belief that the Executive’s act, or failure to act, was in the best
interest of the Company.
 
           (C)           A “Change in Control” shall mean the occurrence of any
of the following occurring after the date of this Agreement:
 
(i)           Any “Person” as defined in Section 3(a)(9) of the Exchange Act,
and as used in Section 13(d) and 14(d) thereof, including a “group” as defined
in Section 13(d) of the Exchange Act (but excluding the Company and any employee
benefit plan sponsored or maintained by the Company (including any trustee of
such plan acting as trustee)), directly or indirectly, becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), of securities of the
Company representing more than 50% of the combined voting power of the Company’s
then outstanding securities (other than indirectly as a result of the Company’s
redemption of its own securities); or 
 
 
 

--------------------------------------------------------------------------------

 
    (ii)           The consummation of any merger or other business combination
of the Company, a sale of more than 50% of the Company’s assets, the liquidation
or dissolution of the Company or any combination of one or more of the foregoing
transactions (the “Transactions”) other than a Transaction immediately following
which either (x) the stockholders of the Company and any trustee or fiduciary of
any Company employee benefit plan immediately prior to the Transaction own more
than 50% of the voting power, directly or indirectly, of (A) the surviving
corporation in any such merger or other business combination; (B) the purchaser
of or successor to the Company’s assets; (C) both the surviving corporation and
the purchaser in the event of any combination of Transactions; or (D) the parent
company owning 100% of such surviving corporation, purchaser or both the
surviving corporation and the purchaser, as the case may be ((A), (B), (C) or
(D), as applicable, the “Surviving Entity”) or (y) the Incumbent Directors, as
defined below, shall continue to serve as a majority of the board of directors
of the Surviving Entity without an agreement or understanding that such
Incumbent Directors will later surrender such majority; or
   
    (iii)           Within any twenty-four (24)-month period, the individuals
who were directors immediately before the beginning of such period (the
“Incumbent Directors”) shall cease (for any reason other than death) to
constitute at least a majority of the Board or the board of directors of any
successor to the Company, including any Surviving Entity.  For this purpose, any
director who was not a director at the beginning of such period shall be deemed
to be an Incumbent Director if such director was elected to the Board by, or on
the recommendation of, or with the approval of, at least two-thirds of the
directors who then qualified as Incumbent Directors (so long as such director
was not nominated by a Person who commenced or threatened to commence an
election contest or proxy solicitation by or on behalf of a Person (other than
the Board) or who has entered into an agreement to effect a Change in Control or
expressed an intention to cause such a Change in Control).
   
    (D)           “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time.
 
           (E)           “Company” shall mean USA Truck, Inc. and any successor
to its business or assets, by operation of law or otherwise.
 
           (F)           “Constructive Termination” shall mean the occurrence of
any of the following, without the Executive’s express written consent, at any
time within twelve (12) months following a Change in Control:
 
(i)           material diminution in the overall scope of the Executive’s
duties, authorities and responsibilities from those held by the Executive
immediately prior to the time of a Change in Control;
 
(ii)           geographic relocation of the Executive’s principal business
location to a location greater than forty (40) miles from the place of the
Executive’s principal business location immediately prior to the time of a
Change in Control; or
 
(iii)           diminution by ten percent (10%) or more of the Executive’s base
salary or target bonus in effect immediately prior to the time of a Change in
Control;
 
    (G)           “Date of Termination” shall have the meaning stated in
Paragraph (B) of Section 5 hereof.
 
           (H)           “Disability” shall mean a medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than six months, where such
impairment causes the Executive to be unable to perform the duties of his or her
position of employment or any substantially similar position of employment.
 
(I)           “Executive” shall mean the individual named in the first paragraph
of this Agreement.
 
           (J)           “Incumbent Directors” shall mean directors who were
directors of the Company as of the date hereof or who are appointed, elected or
nominated to the Board in accordance with the following sentence. It is
understood that any individual becoming a member of the Board subsequent to the
date hereof whose appointment was approved by a vote of at least a two-thirds
majority of the Continuing Directors remaining in office at the time of
appointment or whose election or nomination for election by the Company’s
stockholders was approved by a vote of at least a two-thirds majority of the
Continuing Directors remaining in office at the time of election or nomination
shall be considered, for purposes of this Agreement, as though such individual
were a Continuing Director on the date hereof.
 
 
2

--------------------------------------------------------------------------------

 
           (K)           “Notice of Termination” shall have the meaning stated
in Paragraph (A) of Section 5 hereof.
 
           (L)           “Payment Trigger” shall mean any of the following that
occurs during the term of this Agreement:
 
           (i)           termination of the Executive’s employment by the
Company without Cause, at any time other than within twelve (12) months
following a Change in Control, and other than as a result of the Executive’s
Disability; or
 
(ii)           Constructive Termination of the Executive while the Executive
remains employed by the Company or its successor, or termination of the
Executive’s employment by the Company without Cause within twelve (12) months
following a Change in Control occurring during the term of this Agreement.
 
For the avoidance of doubt, a termination of the Executive by the Company for
Disability shall not be deemed a termination of the Executive without Cause.
 
           (M)           “Person” shall have the meaning given in Section
3(a)(9) of the Securities Exchange Act of 1934, as amended from time to time, as
modified and used in Sections 13(d) and 14(d) thereof; except that, a Person
shall not include (i) the Company, (ii) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities.
 
2.           Term of Agreement.
 
This Agreement shall be effective as of the date set forth in the first
paragraph of this Agreement and shall continue in effect until the earliest of
(i) a Date of Termination in accordance with Section 5 or the death of the
Executive, or (ii) if a Payment Trigger occurs during the term of this Agreement
under subparagraphs (i) or (ii) of Paragraph (L) of Section 1, the performance
by the Company of all its obligations and the satisfaction by the Company of all
its liabilities under this Agreement.
 
3.           General Provisions.
 
           (A)           The Company hereby represents and warrants to the
Executive that the execution and delivery of this Agreement and the performance
by the Company of the actions contemplated hereby have been duly authorized by
all necessary corporate action on the part of the Company. This Agreement is a
legal, valid and legally binding obligation of the Company enforceable in
accordance with its terms.
 
           (B)           No amount or benefit shall be payable under this
Agreement unless there shall have occurred a Payment Trigger during the term of
this Agreement.
 
           (C)           This Agreement shall not be construed as creating an
express or implied contract of employment and, except as otherwise agreed in
writing between the Executive and the Company, the Executive shall not have any
right to be retained in the employ of the Company. Notwithstanding the
immediately preceding sentence or any other provision of this Agreement, any
purported termination of the Executive’s employment that is not effected in
accordance with a Notice of Termination satisfying Paragraph (A) of Section 5
shall not be effective for purposes of this Agreement. The Executive’s continued
employment for any period of time after a Payment Trigger, up to the maximum
time specified in Paragraph (B) of Section 5, shall not constitute a waiver of
the Executive’s rights with respect to any payment obligations of the Company
under this Agreement.  The waiver by the Executive of any particular event
meeting the definition of or constituting a Constructive Termination shall not
operate as a waiver by the Executive of any benefits or rights under this
Agreement should any subsequent event or circumstance occur that constitutes a
Constructive Termination under this Agreement.
 
4.           Payments Due Upon a Payment Trigger.
 
           (A)           The Company shall pay to the Executive the payments
described in this Section 4 upon the occurrence of a Payment Trigger during the
term of this Agreement.
 
           (B)           (i)           Upon the occurrence of a Payment Trigger
during the term of this Agreement arising by reason of the circumstances
described in subparagraph (i) of Paragraph (L) of Section 1:
 
 
3

--------------------------------------------------------------------------------

 
           (a)           the Company shall pay the Executive monthly payments,
in cash, equal to one-twelfth (1/12) of the Executive’s annual base salary in
effect immediately prior to the Payment Trigger, on or as near as practicable to
the same date in each month as monthly installments of the annual base salary
were made to the Executive prior to the occurrence of the Payment Trigger, for a
period of _______ (__) months following the occurrence of the Payment Trigger;
and
 
           (b)           the Company shall pay the Executive any other amounts
(other than any unearned or pro-rated portion of target or other incentive bonus
payments) that may be due Executive under any employee welfare or benefit plan
then in effect and in which the Executive is an eligible participant, upon the
terms and conditions set forth in any such plan.
 
(c)           notwithstanding the foregoing, the payments set forth above shall
not exceed two times: (i) the sum of the annualized compensation paid to the
Executive by the Company for the taxable year preceding the taxable year of the
Executive’s Date of Termination; or (ii) the maximum amount that may be taken
into account pursuant to Code Section 401(a)(17) for the year of the Executive’s
Date of Termination.  To the extent payments exceed this limit and such payments
are found to be in violation of Section 409A of the Code and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”), the Company
shall reimburse the Executive for any applicable excise tax, including a tax
true-up payment, that the Executive may incur due to such violation.
 
                  (ii)           Upon the occurrence of a Payment Trigger during
the term of this Agreement arising by reason of the circumstances described in
subparagraph (ii) of Paragraph (L) of Section 1:
 
           (a)           the Company shall pay the Executive a lump sum payment,
in cash, equal to the sum of (1) _________________ per cent (___%) of the
Executive’s annual base salary in effect immediately prior to the Payment
Trigger, plus (2) the amount, if any, set forth on the signature page of this
Agreement and identified as relocation services benefit, to defray the
Executive’s costs of relocation services; and
 
(b)           the Company shall pay or provide for continuation of the
Executive’s health care benefits under the health care plans of the Company as
they exist on the Date of Termination or as in effect immediately prior to the
Payment Trigger, whichever provides the greater economic benefit to the
Executive, for a period of ______ months following the Date of Termination.
 
(c)           the Company shall pay the Executive any other amounts (other than
any unearned or pro-rated portion of target or other incentive bonus payments)
that may be due Executive under any employee welfare or benefit plan then in
effect and in which the Executive is an eligible participant, upon the terms and
conditions set forth in any such plan.
 
           (C)           Notwithstanding any provision of any incentive
compensation plan, and in addition to any payments under Paragraph (B) hereof,
the Company shall pay to the Executive a lump sum amount, in cash, equal to the
amount of any incentive compensation that has been awarded to and earned by the
Executive under any incentive compensation plan for a completed fiscal year
preceding the occurrence of a Payment Trigger but that has not yet been paid to
the Executive.
 
           (D)           The payments provided for in subparagraph (ii)(a) of
Paragraph (B) and, if applicable, Paragraph (C) of this Section 4 shall be made
within two (2) business days following the Date of Termination, or such later
required date as may be prescribed, allowing for applicable waiting periods,
under the terms of the General Release (hereafter defined), unless the amounts
of such payments cannot be finally determined on or before that date, in which
case, the Company shall pay to the Executive on that date an estimate, as
reasonably determined in good faith by the Company, of the minimum amount of the
payments to which the Executive is clearly entitled and shall pay the remainder
of the payments within five (5) business days following the final determination
of such amounts due to the Executive under this Agreement.
 
(E)           As a condition to the receipt of the severance and other payment
benefits described in this Agreement, the Executive shall execute and comply
with the terms of a general release of all claims (the “General Release”)
against the Company, its affiliates and representatives, including
non-disparagement and other provisions customary in release agreements executed
under similar circumstances by executives of similarly situated companies.
 
 
4

--------------------------------------------------------------------------------

 
5.           Termination Procedures.
 
           (A)           During the term of this Agreement, any purported
termination of the Executive’s employment (other than by reason of death) shall
be communicated by written Notice of Termination from one party hereto to the
other party hereto in accordance with Section 11 hereof. For purposes of this
Agreement, a “Notice of Termination” shall mean a written notice that indicates
the specific termination provision in this Agreement relied upon, and, if
applicable, the notice shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated.  Further, a Notice of Termination
for Cause shall include a copy of a resolution duly adopted by the affirmative
vote of not less than a majority of the entire membership of the Board at a
meeting of the Board that was called and held for the purpose of considering the
termination finding that, in the informed, reasonable, good faith judgment of
the Board, the Executive was guilty of conduct set forth in the definition of
Cause in Paragraph (B) of Section 1, and specifying the particulars thereof in
reasonable detail.  A Notice of Termination by the Employee in the case of a
Constructive Termination shall specify in reasonable detail the event or
circumstance constituting the Constructive Termination under Paragraph (F) of
Section 1 of this Agreement.  Such notice of Constructive Termination must be
provided by the Executive to the Company within sixty (60) days of the initial
existence of the condition giving rise to the Constructive Termination.
 
           (B)           “Date of Termination” with respect to any purported
termination of the Executive’s employment during the term of this Agreement
(other than by reason of death) shall mean:
 
(i)           if the Executive’s employment is terminated by the Company for
Disability, thirty (30) days after Notice of Termination is given (provided that
the Executive shall not have returned to the full-time performance of the
Executive’s duties during that thirty (30) day period);
 
(ii)           if the Executive’s employment is terminated by the Company for
any other reason except in the case of a termination for Cause, thirty (30) days
after Notice of Termination is given;
 
(iii)           if the Executive’s employment is terminated by the Company for
Cause, the date specified in the Notice of Termination; and
 
(iv)           in the case of termination by the Executive (including a
Constructive Termination following a Change in Control), thirty (30) days after
the date such Notice of Termination is given; provided, in the case of a
Constructive Termination, the Notice of Termination contemplated by Paragraph
(A) of this Section 5 shall be deemed cancelled, void and of no further force
and effect, and no payment obligation of the Company shall arise therefrom, if
the Company rescinds or otherwise eliminates or reverses the action or event
that would otherwise constitute grounds for Constructive Termination, and so
notifies the Executive in writing within thirty (30) days of its receipt of the
notice of Constructive Termination.  The rescission, elimination or reversal of
any such action or event constituting a Constructive Termination shall not
operate to release or discharge the Company from any other liability or
obligation under this Agreement, including any liability or obligation arising
from any subsequent action or event that constitutes a Constructive Termination.
 
6.           No Mitigation; No Setoff.
 
           The Executive shall not be required to mitigate the amount of any
benefits the Company becomes obligated to provide to the Executive in connection
with this Agreement by seeking other employment or otherwise.  The benefits to
be provided to the Executive in connection with this Agreement may not be
reduced, setoff or subject to recovery by the Company by any benefits the
Executive may receive from other employment, from retirement benefits or
otherwise.  Further, the amount of any payment or benefit provided for in this
Agreement shall not be setoff against any amount claimed to be owed by the
Executive to the Company, or otherwise.
 
 
5

--------------------------------------------------------------------------------

 
7.           Disputes.
 
           (A)           If a dispute or controversy arises out of or in
connection with this Agreement, the parties shall first attempt in good faith to
settle the dispute or controversy by mediation under the Commercial Mediation
Rules of the American Arbitration Association before resorting to arbitration or
litigation.  Thereafter, any remaining unresolved dispute or controversy arising
out of or in connection with this Agreement may be settled by arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association in a city located within Crawford or Sebastian County, Arkansas.
Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.  The Executive shall, however, be entitled to seek specific
performance of the Company’s obligations hereunder during the pendency of any
dispute or controversy arising under or in connection with this Agreement.
 
           (B)           Any legal action concerning this Agreement, other than
a mediation or an arbitration described in Paragraph (A) of this Section 7,
whether instituted by the Company or the Executive, shall be brought and
resolved only in a state or federal court of competent jurisdiction located in
Crawford County, Arkansas or the Fort Smith Division of the Western District of
Arkansas.  The parties hereby irrevocably consent and submit to and shall take
any action necessary to subject themselves to the personal jurisdiction of any
such court and hereby irrevocably agree that all claims in respect of the action
shall be instituted, heard, and determined in such court. The parties agree that
such court is a convenient forum, and hereby irrevocably waive, to the fullest
extent they may effectively do so, the defense of an inconvenient forum to the
maintenance of the action. Any final judgment in the action may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.
 
           (C)           The Company shall pay all costs and expenses, including
attorneys’ fees and disbursements, of the Company and the Executive in
connection with any legal proceeding (including arbitration), whether or not
instituted by the Company or the Executive, relating to the interpretation or
enforcement of any provision of this Agreement, that is resolved in favor of the
Executive pursuant to a final, unappealable judgment.  The Executive shall pay
all costs and expenses, including attorneys’ fees and disbursements, of the
Company and the Executive in connection with any legal proceeding (including
arbitration), whether or not instituted by the Company or the Executive,
relating to the interpretation or enforcement of any provision of this
Agreement, that is resolved in favor of the Company pursuant to a final,
unappealable judgment. The non-prevailing party, as set forth above, shall pay
prejudgment interest on any money judgment obtained by the prevailing party as a
result of such proceeding, calculated at the rate provided in Section
1274(b)(2)(B) of the Code.
 
8.           Successors; Binding Agreement.
 
           (A)           In addition to any obligations imposed by law upon any
successor to the Company, the Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation, or otherwise, and
whether or not such a transaction constitutes a Change in Control) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place. Failure of the Company to obtain the assumption and agreement prior to
the effectiveness of any succession shall be a breach of this Agreement for
which the Executive shall have any and all of the remedies available to him
under this Agreement. The provisions of this Section 8 shall continue to apply
to each subsequent employer of the Executive bound by this Agreement in the
event of any merger, consolidation, or transfer of all or substantially all of
the business or assets of that subsequent employer, whether or not that
transaction constitutes a Change in Control.
 
           (B)           This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees. If the
Executive shall die while any amount would be payable to the Executive hereunder
(other than amounts which, by their terms, terminate upon the death of the
Executive) if the Executive had continued to live, the amount, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives, or administrators of the Executive’s
estate.
 
9.           Effect on Prior Agreements.
 
           This Agreement contains the entire understanding among the parties
hereto and supersedes in all respects any prior or other agreement or
understanding, written or oral, among the parties with respect to the subject
matter of this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
10.           Exclusive Remedy.
 
           In the event of a Payment Trigger, the provisions of Section 4 are
intended to be and are exclusive and in lieu of any other rights or remedies to
which Executive or the Company may otherwise be entitled (including any contrary
provisions in any written or oral employment agreement or arrangement Executive
may have with the Company), whether at law, tort or contract, in equity, or
under this Agreement. Executive shall not be entitled to any severance or Change
in Control benefits or rights upon a Payment Trigger other than those benefits
expressly set forth in Section 4.
 
11.           Notices.
 
           For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon actual receipt:
 
 
 
 
To the Company:
 
USA Truck, Inc.
   
3201 Industrial Park Road
 
 
Van Buren, Arkansas  72956
 
 
Attention: President
To the Executive:
 
 
[Name]
 
 
[Address]
 
 
 

12.           Miscellaneous.
 
           No provision of this Agreement may be modified, waived, or discharged
unless such waiver, modification, or discharge is agreed to in writing and
signed by the Executive and an officer of the Company specifically designated by
the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.  All references to
sections of the Code shall be deemed also to refer to any successor provisions
to such sections.
 
13.           Governing Law.
 
The validity, interpretation, construction, and performance of this Agreement
shall be governed by the internal, substantive laws of the State of Delaware,
without giving effect to the law or principles of conflict of laws of any
jurisdiction.
 
14.           Withholding.
 
All payments provided for hereunder will be subject to required withholding of
federal, state and local income, excise and employment-related taxes.  If any
such excise taxes would otherwise be imposed, the Company shall determine in
good faith whether the Executive will either receive all of the benefits to
which he is entitled under this Agreement, subject to the excise tax, or have
his benefits under this Agreement reduced to a level at which the excise tax
will not apply, depending upon which approach will provide the Executive with
the greater net after-tax benefit.
 
15.           Severability.
 
           The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.
 
 
7

--------------------------------------------------------------------------------

 
16.           Counterparts.
 
           This Agreement may be executed in several counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.
 
17.           Payment; Assignment.
 
Benefits payable under this Agreement will be paid only from the general assets
of the Company.  No person has any right to or interest in any specific assets
of the Company by reason of this Agreement.  To the extent benefits under this
Agreement are not paid when due to any individual, he or she is a general
unsecured creditor of the Company with respect to any amounts due.  Benefits
payable pursuant to this Agreement and the right to receive future benefits may
not be anticipated, alienated, sold, transferred, assigned, pledged, encumbered
or subject to any charge.
 
18.           Further Assurances.
 
The parties to this Agreement agree to perform, or cause to be performed, such
further acts and deeds and to execute and deliver or cause to be executed and
delivered, such additional or supplemental documents or instruments as may be
reasonably required by the other party to carry into effect the intent and
purpose of this Agreement.
 
19.           Code Section 409A.
 
It is the intention of the Company that payments and benefits under this
Agreement be exempt from or comply with Code Section 409A and the Company shall
have complete discretion to interpret and construe this Agreement and any
related plan or agreement in any manner that establishes an exemption from or
compliance with the requirements of Code Section 409A.  If for any reason any
provision of this Agreement does not accurately reflect its intended
establishment of an exemption from or compliance with Code Section 409A, as
demonstrated by consistent interpretations or other evidence of intent, such
provision shall be considered ambiguous as to its exemption from or compliance
with Code Section 409A and shall be interpreted by the Company in a manner
consistent with such intent, as determined in the discretion of the Company.
 


 
[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]
 

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have signed this Agreement as of the date set
forth above.
 
USA TRUCK, INC.
By:   ________________________________________  
 
Name:  ______________________________________         
 
Title:  _______________________________________         


Name of Executive _____________________________
 
Signature ____________________________________
 
Amount of Relocation Services Benefit ______________